Citation Nr: 0327283	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  98-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1942 to 
November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by a VA 
Regional Office (RO).  The case was previously before the 
Board and was remanded in May 1999 and January 2002.


REMAND

The Board's January 2002 remand included an instruction to 
comply with all notice and assistance provisions of the 
Veterans Claim Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  See also 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  However, it does not 
appear from the record that the veteran has been furnished 
proper VCAA notice.    

In circumstances where the RO failed to notify the veteran of 
the VCAA, the Board had been sending letters to veterans, 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii), informing 
them of certain provisions of the VCAA.  However, this 
regulatory provision was recently invalidated by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In other 
words, it appears that the Board's December 2002 letter to 
ensure compliance with VCAA notice provisions was without 
legal authority, and this type of case must therefore be 
returned to the RO so that it may afford the veteran proper 
notice of VCAA.

Additionally, pursuant to 38 U.S.C.A. § 5103(a), upon receipt 
of a complete or substantially complete claim, VA must notify 
the claimant and claimant's representative, if any, of any 
information or evidence which has not already been provided 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(b) further provides that if such information or 
evidence is not received by VA within one year from the date 
of VA's notice to the claimant under 38 U.S.C.A. § 5103(a), 
no benefit may be paid or furnished by reason of the 
claimant's application.  One of the regulations promulgated 
by VA to implement this statutory provision has recently been 
invalidated.  Specifically, the Federal Circuit has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  Appropriate action at the RO level to 
ensure compliance with this recent development is also 
necessary.

The Board regrets the additional delay in appellate review.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has made it clear that failure to adequately 
show compliance with VCAA notice requirements and that BVA 
failure to enforce compliance with that notice requirements 
is remandable error.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002); 
Huston v. Principi, 17 Vet.App. 195, 202 (2003).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran 
with proper under the Veterans Claims 
Assistance Act of 2000.  The RO should 
ensure that the veteran has been properly 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  The veteran should also be 
advised of the time period for submitting 
new evidence to ensure compliance with 
Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought as to both issues in 
appellate status can be granted.  If 
necessary, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

